--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.13
 
 
Coregenic / PocketFinder
 
PocketFinder Branding and Website - Contract Agreement
 
This Agreement is made as of September 20, 2006 by and between Coregenic having
offices at 2575 McCabe Way, Irvine, California (“Coregenic LLC”) and
PocketFinder, having offices at 4999 E. La Palma Ave, Anaheim, California
(“PocketFinder”).
 
Consulting Services
 
1.           Coregenic will design and create:  Logo identity mark visual
design, Corporate color palette visual design, Brand style guideline
document.  Logo identity mark usage guideline document, Corporate stationary
identity package visual design:  (Business Card, Letterhead, Envelope), Website
production, front-end programming and development, Information architecture
design and development, Content production and development (Copywriting,
Marketing content design), Customer account user interface and experience
design, Pocket Finder Locator user interface and experience design, Spanish /
French Canadian website content language translation and implementation, and
Language selection data mining / logging system.
 
2.           Unless otherwise agreed in writing by the parties, the term of this
Agreement will commence on the date specified in the Schedule (below).
 
Reporting and Meetings
 
3           PocketFinder, or a designated representative, shall be available to
meet with Coregenic when reasonably required by Coregenic for the purposes of
discussing the status of the Services.
 
4           Coregenic will meet regularly with PocketFinder (by remote
communication facility if necessary) and report to PocketFinder on the status of
the Services.  One meeting per week (or more if so desired) will be set for the
remainder of the project cycle to discuss project directions and report on
project status.
 
Consulting Rates, and Other Expenses
 
5.           Coregenic will provide Services to PocketFinder and will charge
PocketFinder the fixed price as specified in this Agreement.
 
6.           Coregenic will not use the Means of Access (or any other methods of
remote access) to access the Facilities for any purpose other than to provide
the Services.
 
7.           Coregenic will take the following steps to ensure the security of
the Facilities (insofar as the use of Coregenic’s systems and the Means of
Access are concerned):
 
1

--------------------------------------------------------------------------------


 
a)           ensuring that no passwords are stored in easily recognizable form
on Coregenic’s own systems in circumstances where a breach of Coregenic)s own
internal security may reveal them;
 
b)           ensuring that only those employees and contractors of Coregenic who
are required to access the Facilities using Coregenic)s systems and the Means of
Access are able to do so;
 
c)           ensuring that the Facilities are not capable of being accessed by a
system or user, which transits Coregenic’s own systems.
 
8.           The cost of any Products (including any licensing that Coregenic is
required to pay to obtain a sub-license in favor of the PocketFinder for any
third party software) together with Coregenic’s own charge that it levies for
handling and/or obtaining any relevant sub-licenses shall be a part of the fixed
price of this Agreement.
 
Payment of Invoices
 
9.           PocketFinder shall pay an initial deposit (Phase I) of $11,960 to
Coregenic to start the project, with a second (Phase II) payment of $3,500, with
a third (Phase 111) payment of $4,225, with a final payment (Phase TV) of $4,225
upon completion.
 
10.           This Agreement shall be governed by the Confidentiality/
Non-Disclosure Agreement by and between PocketFinder and Coregenic LLC on
September 20, 2006 (attached to and made a part hereof as Exhibit A to this
Agreement).  The terms of this Agreement shall be enforceable on Coregenic)s and
all of its employees as it is enforceable on PocketFinder Paragraph 9 of Exhibit
A shall be changed to read as follows;  “This Agreement and its obligations of
non-use and non-disclosure shall terminate as of February 2, 2010.”
 
Intellectual Property
 
11.           Unless otherwise agreed in writing by Coregenic, the copyright and
all other rights relating to any software provided to PocketFinder by or on
behalf of Coregenic pursuant to this Agreement (the “Intellectual Property”)
will become the property of PocketFinder. Coregenic will hereby transfer all
copyrights of work done under the “schedule” to PocketFinder upon payment in
full.
 
12.           Upon payment in full for the Services provided by or on behalf of
Coregenic pursuant to this Agreement, Coregenic grants PocketFinder an exclusive
and transferable perpetual license to use the Intellectual Property for
PocketFinder’s own business purposes, and in the case of the third party
software, will obtain a sub-license in favor of the PocketFinder.
 
13.           Coregenic warrants to the PocketFinder that to the best of its
knowledge, it has the right to grant the licenses referred to in this Agreement,
and the use by PocketFinder of any software provided by Coregenic will not
infringe the rights of any third party terms.
 
14.           Coregenic also grants PocketFinder the right to copy the
Intellectual Property for the purposes of staff and subcontractor education and
system backups.
 
2

--------------------------------------------------------------------------------


 
15.           PocketFinder must not de-compile, disassemble, decrypt, extract or
otherwise reverse engineer any part of any software that is provided to
PocketFinder by Coregenic without Coregenic’s prior written consent terms.  All
code change requests must be entered into the Coregenic project management
system.  This methodology is to be followed by PocketFinder to communicate with
the Coregenic development team.  This procedure is in place to protect both
parties’.
 
16.           PocketFinder will indemnify and hold harmless Coregenic and its
partners for any patent that his software may infringe.  Take no responsible of
any intellectual property for and technology for PocketFinder.
 
Liability
 
17.           Certain provisions relating to the trading of goods and services
and other statutes, rules and regulations in the USA may imply certain
non-excludable warranties or conditions.  To the extent that they are not
permitted to be excluded, (Coregenic’s liability for breach of such conditions
or warranties and PocketFinder’s remedy In relation to such breaches shall be
limited to:
 
a)           in the case of Products or software or other goods supplied by
Coregenic, at Coregenic’s option:
 
i)           the replacement or repair of those Products or software or goods,
or the supply of equivalent goods; or
 
ii)           the payment of the cost of replacing or repairing the Products or
software or goods or of acquiring equivalent goods; and/or
 
b)           in the case of Services, at Coregenic’s option:
 
i)           supplying the Services again; or
 
ii)           the payment of the cost of having the Services supplied again.
 
Assistance and Facilities
 
19.           The PocketFinder will provide Coregenic with all reasonable
assistance and facilities free of charge (Including without limitation of the
Means of Access and the other Items referred to In the Schedule, office
facilities, and liaison with the necessary officers and employees of the
PocketFinder) in order to permit Coregenic to efficiently provide the Services.
 
No Poaching
 
20.           PocketFinder undertakes to Coregenic that It will not for a period
of two years from the termination of this Agreement entice away or endeavor to
entice away from Coregenic any employee of Coregenic.  PocketFinder acknowledges
that the prohibition and restriction contained in this clause are reasonable in
the circumstances and necessary to protect the business of Coregenic.
 
3

--------------------------------------------------------------------------------


 
General
 
21.           Any notice required or contemplated by this Agreement shall be
deemed to have been duly given if it is in writing, properly addressed and
delivered personally or mailed by registered or certified mail, postage prepaid
addressed or by fax or electronic mail to PocketFinder or Coregenic at the
address set out in the Schedule or this Agreement or such other address
nominated by a party in writing.
 
22.           Coregenic may arrange for subcontractors to perform any of
Coregenic’s obligations under this Agreement.
 
23.           Coregenic will not be liable to the PocketFinder or to any third
party for any nonperformance or delay in the performance of its obligations
under this Agreement, if events or conditions beyond its reasonable control
cause the non-performance or delay and Coregenic provide PocketFinder prompt
notice thereof.
 
24.           This Agreement shall be governed by the laws of the State of
California
 
Means of Remote Access:
PocketFinder office staff will have access to Coregenic’s client system, which
will allow access to project status, files, and communications systems.
   
Restrictions on Remote Access:
None
   
The Items to be provided by the Customer:
Complete product photography, copywriting, product information and
specifications, Model photos high-resolution, Product photos high-resolution,
General website photos high resolution, PocketFinder company brand materials
including style guide, brand guide, logo guide, all current collateral print
materials and high resolution company logo in vector format.  PocketFinder will
develop help content.

 
Exhibit A - Schedule
 
PocketFinder consumer brand Identity
 
A.)
Competitor, marketplace research and analysis in relation to brand development

B.)
Logo identity mark visual design

C.)
Corporate color palette visual design

D.)
Brand style guideline document

E.)
Logo identity mark usage guideline document

F.)
Corporate stationary identity package visual design:  Business Card, Letterhead,
Envelope

 
4

--------------------------------------------------------------------------------


 
Task
 
Est. Hrs
   
$ Per Hr
   
Sub Total
   
X %
overhead (-/+)
   
Total
 
Phage 1 - Brand Exploration, R&D
   
5
    $
100.00
    $
500.00
             
Phage II - Strategy
   
5
     
100.00
     
500.00
             
Phase III - Visual Design
   
30
     
100.00
     
3000.00
             
Phase IV - Application
   
25
     
100.00
     
2500.00
             
Phage V -– Implementation
   
53
     
100.00
     
500.00
                                  $
7000.00
      +10 %   $
7700.00
                      $
7000.00
      +10 %   $
6300.00
 

 
Exhibit B - Schedule
 
A.)
Competitor, marketplace research and analysis

B.)
User interface prototyping, case studies, wireframes

C.)
Website visual design

C.)
Website production, front-end programming and development

D.)
Information architecture design and development

E.)
Content production and development (Copywriting. Marketing content design)

F.)
Customer account user interface and experience design

G.)
PocketFinder Locator user interface and experience design

H.)
Spanish / French Canadian website content language translation and
implementation

I.)
Language selection data mining / logging system

 
Task
   
Est. Hrs 
     
$ Per Hr 
     
Sub Total 
   
X %
overhead (-/+)
   
Total
 
Project Exploration / R & D
   
4
    $
100.00
    $ 500.00              
Information Design
   
8
 
   
100.00
     
500.00
             
Visual Design
   
30
     
100.00
      3000.00              
Flash / Media Assets
   
20
     
100.00
      2000.00              
Production
   
24
     
100.00
     
2400.00
             
Programming
   
32
     
100.00
     
3200.00
             
Usability Testing
   
4
     
100.00
     
400.00
             
Competitive Analysis
   
2
     
100.00
     
200.00
             
Copywriting
   
10
     
100.00
     
1000.00
             
Language Translation (Human)
   
30
     
100.00
     
3000.00
             
QA / Testing
   
4
     
100.00
     
400.00
             
Deployment
   
3
     
100.00
     
300.00
                                  $
16900.00
      +10 %   $
18950.00
                      $
18590.00
      +10 %   $
15210.00
 

 
5

--------------------------------------------------------------------------------


 
Payment Schedule:
     
Payment Schedule / Milestones Due Dates
Amount:
   
Initial Deposit - Project Start
$116950 - September 20th
Second phase - Completion of Branding
$3,500 - October 20th
Third Phase - Visual design completion
$46225 - November 13th
Fourth Phase - Site Delivery
$4,225 - December 4th
   
On completion, website will be uploaded to Coregenic’s staging server for
review. Website will not be uploaded to live production web server until final
payment is received.
     
 
Total - $23,900

 

Signed on Behalf of         Signed on behalf of   (Coregenic LLC)     
(PocketFinder)   Name:  Michael Beydler     Name:  Joseph Scalisi              
       
/s/ Michael Beydler   
   
/s/ Joseph Scalisi
 
Title:  CEO   
   
Title:  President
  Date:  9/20/06       Date:  9/20/06    

 
 
6